DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid & State Operations

CMSO Informational Bulletin CMS
DATE:

January 29, 2010

TO:

State Medicaid Directors

CC:

Associate Regional Administrators

FROM:

Cindy Mann, Director
Centers for Medicaid and State Operations (CMSO)

SUBJECT:

Increase in States’ Qualifying Individuals (QI) Allotments for FY 2010

CMSO CONTACT: Richard Strauss; (410) 786-2019;richard.Strauss@cms.hhs.gov
We wanted to make you aware that on January 27, 2009 the President signed into law the
"Emergency Aid to American Survivors of the Haiti Earthquake Act" (Haiti Earthquake Act).
Section 3 of this legislation amends section 1933(g)(2)(M) of the Social Security Act (the Act) to
effectively provide an additional $50 million in funding available for States' FY 2010 QI
allotments. Under the “Qualifying Individuals” (QI) program, Federal funds are available for
States to pay the Medicare Part B monthly premiums for certain individuals (referred to as QIs)
whose income is between 120% and 134% of the Federal poverty levels. The amount of funds
available to each State for this program is limited by the QI allotment for the State. Prior to
enactment of the Haiti Earthquake Act, there was only $562.5 million available for States' FY
2010 QI allotments; with the enactment of this legislation, there is now a total of $612.5 million
available for States' QI allotments in FY 2010.
Prior to the enactment of the Haiti Earthquake Act, with only $562.5 million previously available
for QI allotments in FY 2010, and based on States' estimates of QI expenditures for FY 2010 of
about $603.2 million, there would have been a potential shortfall for the QI program in FY 2010
of about $40.7 million ($603.2 million minus $562.5 million). With the enactment of the Haiti
Earthquake Act, the projected shortfall in the QI program for FY 2010 is eliminated.
The Haiti Earthquake Act also added an additional $15 million for States' FY 2011 QI
allotments; that brings the total funds available at this time for the QI program in FY 2011 to
$165 million, increased from the previous $150 million. As in the past, we anticipate that
Congress will address the full funding for the QI program for FY 2011 at a later date.
Your Regional Office will be contacting you regarding the revised FY 2010 QI allotment
amounts.

